[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-10853         ELEVENTH CIRCUIT
                                   Non-Argument Calendar     DECEMBER 1, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                          D.C. Docket No. 2:09-cr-00180-SLB-RRA-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                            versus

WALTER LEE ECHOLS,

lllllllllllllllllllll                                              Defendant-Appellant

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Alabama
                                 ________________________

                                     (December 1, 2010)

Before TJOFLAT, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

         Walter Lee Echols pled guilty to possession of a firearm by a convicted

felon, in violation of 18 U.S.C. § 922(g)(1), and the district court sentenced him to
a prison term of 72 months. He appeals his sentence, presenting two arguments

for reversal. First, in determining his offense level under the Sentencing

Guidelines, the district court erred in enhancing the base offense under U.S.S.G.

§ 2K2.1(b)(4)(A)—which calls for a two-level increase in the base offense level if

the subject firearm was stolen—because the Government failed to establish that

the firearm was stolen. Second, but for the enhancement, the district court would

have imposed a lesser sentence.

      Whether a firearm was “stolen” for purposes of § 2K2.1(b)(4)(A) is a

question of fact that we review for clear error only. See United States v. Walker,

490 F.3d 1282, 1299 (11th Cir. 2007). However, “it is not necessary to decide

guidelines issues or remand cases for new sentence proceedings where the

guidelines error, if any, did not affect the sentence.” United States v. Keene, 470

F.3d 1347, 1349 (11th Cir. 2006). Instead, we affirm a district court’s sentence if

the record includes evidence that the district court would have imposed the same

sentence even if it had not applied the enhancement.

      In this case, we do not decide whether the district court clearly erred in

applying an enhancement under U.S.S.G. § 2K2.1(b)(4)(A) because any error

would be harmless. At the sentencing hearing, the district court stated that it

would have imposed the same sentence even if it had found the stolen-firearm

                                          2
enhancement to be inapplicable. In that circumstance, Echols's resulting

sentencing range under the Guidelines would have been 51-63 months'

imprisonment, making his sentence of 72 months a 9-month upward variance from

the high end of that range.

      As the district court correctly noted, Echols has an extensive criminal

history and has demonstrated a high likelihood of recidivism. An upward variance

provided was needed to promote respect for the law, to provide general deterrence,

and to protect the public from Echols’s criminal behavior. See 18 U.S.C. §

3553(a)(1), (2), (3). Therefore, the imposed sentence was sufficiently justified,

and any error in imposing the stolen-firearm enhancement was harmless. See

United States v. Irey, 612 F.3d 1160, 1187 (11th Cir. 2010) (en banc); Keene, 470

F.3d at 1349.

      AFFIRMED.




                                         3